Citation Nr: 0024263	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for otitis externa.

2.  Entitlement to an evaluation for bilateral hearing loss 
in excess of 40 percent from September 26, 1991 to November 
1, 1998.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss from November 1, 1998 to August 16, 1999, to 
include entitlement to a restoration rating to 40 percent.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from August 16, 1999.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had inactive service from June 1951 to October 
1952.

In September 1991 the veteran filed an informal claim for an 
increased rating for hearing loss.  In September 1993, the 
Department of Veterans Affairs (VA) Regional Office (RO) 
increased the zero percent rating for veteran's service-
connected bilateral hearing loss to 40 percent, effective 
July 22, 1992.  In May 1994 the veteran requested a 
reevaluation of his claim.  In November 1994 the RO confirmed 
and continued the 40 percent rating.  In June 1995, the 
veteran submitted claims for entitlement to service 
connection for otitis externa and a total rating based on 
individual unemployability.  By an October 1995 rating 
action, service connection for otitis externa was granted and 
rated as 10 percent disabling.  The RO also confirmed and 
continued the 40 percent rating for bilateral hearing loss 
and the denial for individual unemployability.  The veteran 
perfected an appeal therefrom.  

In May 1996, the RO granted entitlement to an earlier 
effective date to September 26, 1991 for the hearing loss 
disability rating.  In February 1997, the veteran was given 
notice of a proposed reduction, from 40 to zero percent, for 
the evaluation of his bilateral hearing loss.  In August 
1998, the evaluation was reduced to zero percent, effective 
November 1, 1998.  At that time, the veteran was adequately 
informed of applicable law and regulation and provided with 
reasons and bases for the reduction.  In September 1998, the 
veteran disagreed with the reduction.  Liberally construed, 
the veteran again disagreed with the rating reduction in 
October 1998.  

Given the foregoing, the Board of Veterans' Appeals (Board) 
finds that the issue of entitlement to a restoration to 40 
percent for bilateral hearing loss rating has been raised and 
is also on appeal.  See generally Ashford v. Brown, 10 Vet. 
App. 120 (1997).  As previously noted, in 1998 the veteran 
received adequate notice of applicable law and regulations, 
as well as reasons and bases associated with this claim.  The 
adjudication of this matter on appeal therefore would be 
nonprejudicial to the veteran and promotes judicial 
efficiency.  

In June 1999, the veteran filed an informal claim for an 
increase rating for his anxiety disorder. In February 2000, 
the RO increased his disability rating from 10 percent to 30 
percent.  Thus far, the veteran has not disagreed with that 
determination.  The RO also increased the zero percent rating 
for the veteran's bilateral hearing loss to 10 percent, 
effective August 16, 1999.  

Considering the procedural development undertaken in this 
case, the issues on appeal are as stated on the title page.


FINDINGS OF FACT

1.  The veteran's otitis externa is evidenced by a history of 
recurrent chronic external ear infections and the use of 
bilateral hearing aids.

2.  From September 26, 1991 to November 1, 1998, the 
veteran's hearing test results varied; 1993 and 1994 
audiograms showed level VI hearing in the right ear and level 
VII hearing in the left ear and audiological tests from 1996 
to 1998 showed level I hearing bilaterally.  

3.  The evidence shows that the 40 percent rating for 
bilateral hearing loss had been in effect for longer than 5 
years; however, several full and complete audiological 
examination reports from 1996 to 1998 show sustained material 
improvement.  

4.  From November 1, 1998 to August 16, 1999, the veteran had 
level II hearing, bilaterally.

5.  On recent examination the audiologist certified that 
speech discrimination scores were inconsistent.  The 
veteran's average puretone threshold level is 60 on the right 
(level IV) and 55 on the left (level III).

6.  The veteran last worked in vehicle sales in 1994 and 
1995; he was terminated in February 1995 for the inability to 
obey supervisor's instructions.  

7.  Service connection is currently in effect for anxiety 
reaction secondary to bilateral hearing loss at 30 percent; 
tinnitus at 10 percent; bilateral hearing loss at 10 percent; 
and recurrent otitis externa at 10 percent.  The combined 
rating is 50 percent.

8.  The veteran's service-connected disabilities do not 
prevent him from engaging in substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
10 percent for otitis externa due to the use of hearing aids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.87, Diagnostic Code 6210 (1998 & 1999).

2.  The schedular criteria for an evaluation in excess of 
40 percent for bilateral hearing loss from September 26, 1991 
to November 1, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  

3.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss from November 1, 1998 to August 16, 
1999 have not been met, and restoration to a 40 percent 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code 
6100 (1999).  

4.  The schedular criteria for an evaluation in excess of 
10 percent for bilateral hearing loss from August 16, 1999 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).

5.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

VA outpatient records dated in July 1992 show that the 
veteran claimed increased severity in his hearing loss.  
Reports dated in August 1992 reveal complaints of decreased 
hearing.  The veteran reported that he was having 
difficulties in his sales job in communicating with customers 
at work.  In September 1993, the RO increased the evaluation 
of the veteran's hearing loss from zero percent to 40 percent 
based on clinical findings from 1992 medical records and a VA 
medical examination conducted in May 1993.  Audiological test 
results from the May 1993 examination were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
85
100
LEFT
50
50
80
100

The average of puretone thresholds in the right ear was 75 
decibels and in the left ear was 70 decibels.  Speech 
recognition scores were 62 percent correct in the right ear 
and 60 percent correct in the left ear.  

In VA medical record dated in September 1993, the veteran 
complained of "stopped up" sensations in his ears, ear 
pain, and decreased hearing.  The ear canal was filled with 
fluid and debris.  The assessment was otitis externa.  In a 
January 1994 record, the examiner noted that the veteran was 
wearing bilateral hearing aids and that his otitis externa 
was resolved.  In an August 1994 clinical record, the veteran 
had mild to moderate otitis externa.  The external auditory 
canal was noted as edematous, erythematous, with moderate 
drainage.  

In October 1994, the following results were reported on 
auditory examination:   



HERTZ



1000
2000
3000
4000
RIGHT
20
30
70
90
LEFT
20
45
70
85

The average puretone threshold on the right was 53 decibels 
and on the left was 55 decibels.  Speech recognition scores 
were 60 percent correct on the right and 56 percent correct 
on the left.  Results were noted to have poor to fair 
reliability.

In VA medical record dated in December 1994, the veteran was 
reported to have pus and debris in the external ear canal.  
In a June 1995 record, the examiner noted watery drainage and 
debris in the ear canal and that the left ear was 
erythematous and inflamed.  

The June 1995 audiological examination report showed that the 
veteran reported that his hearing aids were causing ear 
infections and that he could only wear them three days in a 
row before his ears would swell and affect his hearing.  It 
is noted that the veteran was taking medication and was being 
treated at a VA center for that problem.  Examination of the 
left ear revealed mild pus, while there were moderate amounts 
of pus in the right ear.  The examiner rendered a diagnosis 
of recurrent otitis external secondary to occlusion from 
hearing aids.  It is noted that the results from an audiogram 
were not reportable.  

In a July 1995 statement, VA otolaryngologist stated that the 
veteran had endured an unusually high number of ear 
infections requiring multiple courses of antibiotics.  The 
examiner stated that the veteran was generally unable to wear 
his hearing aids due to the infections.  

In a statement dated in August 1995, the veteran's former 
employer noted that the veteran had quit his job in auto 
sales.  

During VA medical examination dated in January 1996 the 
veteran reported that for most of the past 20 years he had 
worked as an auto salesman.  He also reported that over the 
prior five to six years, he had lost income due to ear 
infections.  He stated that because of his ear infections, he 
did not wear his hearing aids regularly and as a result, he 
had trouble communicating with co-workers.  He had both lost 
and quit jobs because of the frustration caused by his 
hearing loss and ear infections.  Over the prior two years, 
the veteran reported that he had worked six to seven months.  
He also stated that he would not have any problem working in 
a car dealership where he was not known.  He also stated that 
he interviewed well.  

On evaluation, the veteran denied depression, psychosis, and 
panic episodes.  He described himself as nice and social.  He 
got along well with others and noted that customers had 
written letters that he treated them well and they were 
satisfied with his service.  Also, he stated that he was 
active in organizations.  The examiner noted a mild anxiety 
disorder due to impaired hearing.  

VA audiological evaluation conducted in February 1996 
disclosed no hearing loss through 1000 hertz with mild 
sloping to severe hearing loss at 2000 to 8000 hertz 
bilaterally.  The examiner noted pain and swelling in the ear 
canals when wearing hearing aids and evidence of moist 
debris.  The examiner diagnosed acute recurrent and chronic 
otitis externa bilaterally.  Also, the examiner stated that 
the veteran's pain and hearing loss affects his sales job.  

VA audiological examination dated in June 1996 revealed the 
following results:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
70
80
LEFT
25
45
65
80

The average puretone thresholds in the right ear was 53 
decibels and in the left ear 54 decibels.  Speech recognition 
scores in the right ear were 94 percent correct and in the 
left ear 92 percent correct.  

The examiner noted that otoimmitance results were consistent 
with cochlear site-of-lesion and that the hearing aids caused 
many infections.  

VA audiological evaluation conducted in November 1996 
revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
70
85
LEFT
25
50
65
80

The average puretone thresholds in the right ear were 54 
decibels and in the left ear 55 decibels.  The speech 
recognition scores were 94 percent correct bilaterally.  The 
examiner noted that with the use of hearing aids, the 
veteran's thresholds were within normal limits through 2000 
hertz with a speech reception threshold of 20 decibels.  The 
examiner also noted that the veteran was not expected to 
encounter great difficulty in communications when he wore his 
hearing aids.  In an audiological examination worksheet dated 
in December 1996, the examiner noted that the veteran's 
speech thresholds were within normal limited through 25 
decibels and that he should be able to get by without hearing 
aids in normal conversation.  The examiner noted excellent 
speech discrimination at 94 percent.  Wax and mild edema were 
noted in the external canal.  

VA outpatient records dated from November 1996 to January 
1997 reveal ear infections bilaterally and treatment for 
otitis externa related to hearing aid use.  

A private hearing evaluation conducted in September 1997 
disclosed average puretone thresholds of 55 decibels in the 
right ear and 52 decibels in the left ear.  The physician 
noted moderate to severe hearing loss through 3000 Hertz 
sloping to profound above bilaterally.  However, speech 
reception thresholds were 20 and 25 decibels on the right and 
left respectively, which the physician noted was inconsistent 
with puretone threshold averages.  

In a November 1997 personal hearing, the veteran testified 
that his recurring otitis externa was caused by his hearing 
aids.  Transcript (T.) at 1.  The veteran also stated that if 
he could wear hearing aids, he would not have a hearing 
problem.  T. at 2.  During the September 1997 examination, 
the veteran was not aided by hearing aids.  T. at 3.  Mostly, 
the veteran stated that he had troubles with background 
noise.  T. at 3.  He also stated that it was unfair to test 
him with hearing aids because he was unable to wear the aids 
regularly and the results did not reflect reality.  T. at 4.  
The veteran testified that he could not wear hearing aids in 
his field and that he had been denied retraining under 
vocational rehabilitation.  T. at 5.  

During VA audiological examination dated in February 1998, 
the following results were reported:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
75
80
LEFT
30
50
60
80

The puretone thresholds averages were 55 decibels in the 
right ear and 55 decibels in the left ear.  The speech 
recognition scores were 94 percent in the right ear and 
96 percent in the left ear.  

In August 1998, the evaluation of the veteran's bilateral 
hearing loss was reduced from 40 to zero percent, effective 
November 1, 1998.  The notice requirements of 38 C.F.R. 
§ 3.105(e) (1999) were satisfied.

A statement dated in October 1998 by a private physician 
revealed that the veteran's severe hearing loss caused him to 
have great difficulty with communication and understanding.  
Also noted is recurrent otitis externa due to the use of 
hearing aids, which the veteran used to correct his bilateral 
hearing loss.  The physician stated that such problems made 
it extremely difficult for the veteran to work in a sales 
position and that he should be trained for a position that 
did not require direct communication with the public.  
Results from an October 1998 hearing examination were not 
interpreted by VA standards.  The physician noted fair 
reliability and delayed responses.  

In the report from VA audiology examination in December 1998, 
the examiner reported no current infections and a normal 
external auditory canal.  Also noted is that the results from 
the prior private examination differed greatly with the 
results from the current one.  The examiner indicated that it 
was unclear as to whether the veteran had an ear infection at 
the time of the October 1998 hearing examination or whether 
the audiogram was inaccurate.  During the December 1998 
examination, the examiner recited results from the February 
1998 examination, noting that those results were consistent 
with readings from the June and November 1996 hearing 
evaluations.  The examiner remarked that scores noted in 
December 1998 were of poor reliability and not considered 
valid.  The diagnosis was borderline normal/mild hearing loss 
through 1000 hertz with mild to moderate sloping to 
severe/profound high frequency hearing loss from 2000 to 8000 
hertz bilaterally.  Speech discrimination scores were 
76 percent for the right and 64 percent for the left.

In August 1999, the veteran underwent a VA audiology 
examination, which revealed the following results:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
80
90
LEFT
25
50
65
80

The average puretone thresholds on the right were 60 decibels 
and on the left were 55 decibels.  Speech recognition scores 
were 68 percent correct on the right and 56 percent on the 
left.  The examiner noted a tendency to malinger and 
exaggerate.  

VA mental disorders examination dated in September 1999 
revealed that the veteran got stressed out easily, had a hard 
time sleeping, got anxious and angry easily, and had 
recurrent headaches.  He also reported that because of his 
hearing loss, he struggled to understand others, which caused 
him further anxiety.  He attributed all of his anxiety and 
frustration to his hearing problems and that due to recurring 
infections, he could not use hearing aids for relief.  On 
examination, the examiner noted that the veteran lived alone 
and took care of his own finances and household.  Also noted 
is blunt affect, anxious mood, normal speech, goal-directed 
thought process, no hallucinations or delusions, no suicidal 
ideations, fair insight and judgment, memory grossly intact, 
and that the veteran was well oriented to time, place, 
person, and purpose.  The impression was anxiety disorder, 
not otherwise specified, hearing impairment, severe 
psychological stressors, and a Global Assessment of 
Functioning (GAF) score of 60, which was indicative of 
moderate symptomatology.  

In a signed addendum to the August 1999 hearing examination 
dated in November 1999, the examining audiologist revealed 
that the 1999 examination results represented true organic 
puretone thresholds with fair to good reliability, similar to 
past audiograms.  The examiner noted that the veteran had a 
history of poor reliability and that speech discrimination 
scores from December 1998 and August 1999 were suspect for 
exaggerated listening behavior.  The examiner stated that the 
October 1998 private examination should be disregarded.  

In a rating decision dated in February 2000, the RO increased 
the evaluation for bilateral hearing loss from a zero percent 
evaluation to 10 percent effective from August 16, 1999.  
Also increased was the evaluation for anxiety disorder from 
10 to 30 percent, effective June 11, 1999.  The combined 
rating is 50 percent.  Service connection is in effect for 
tinnitus and otitis externa, each separately rated at 
10 percent.  


II. Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Generally

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  Alternatively, where 
entitlement to compensation has already been established, the 
veteran's disagreement with an assigned rating is a new claim 
for increase based on facts different from those in a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) 
(in a claim for increased rating, veteran claims the 
disability has increased in severity since a prior final 
decision).  In such claims, the present level of disability 
is of primary concern.  Although a review of the recorded 
history of a disability is required to make the most accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  After consideration of the evidence of record, when 
there is an approximate balance of positive and negative 
evidence, the benefit of the doubt in resolving such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b).  

During the pendency of this appeal, the rating criteria under 
which diseases of the ear are rated were amended effective 
June 10, 1999.  38 C.F.R. § 4.85 et seq. (see 64 Fed. Reg. 
25,202-10).  Consistent with the decision in Marcoux v. 
Brown, 10 Vet. App. 3 (1996), a liberalizing regulatory 
change during pendency of a claim must be applied if it is 
more favorable to the claimant, and if the Secretary has not 
enjoined retroactive application.  Id. at 6, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  If a change in the 
rating schedule has occurred, the revised version of the 
rating schedule cannot be applied prior to the effective date 
of the change, and the Board is required to determine which 
version is more favorable to the veteran.  VAOPGCPREC 3-2000.


Otitis Externa

Under the old criteria of Diagnostic Code 6210, diseases of 
the auditory canal with swelling, dry and scaly or serous 
discharge, or itching that requires frequent and prolonged 
treatment warranted a 10 percent rating.  38 C.F.R. § 4.87a, 
Diagnostic Code 6210 (1998).

Under the new Diagnostic Code, chronic otitis externa with 
swelling, dry and scaly or serous discharge, and itching that 
requires requiring frequent and prolonged treatment warrants 
a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6210.

Bilateral Hearing Loss 

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85.  The assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  Acevedo-Escobar v. West, 12 Vet. App. 9 (1998) 
(Hearing loss is assigned a disability rating based on 
average puretone decibel loss and percent of speech 
discrimination.).  Generally, to evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.

The revised rating schedule also provides that Table VIa, 
"Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average.  Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86.  
Id.

Individual Unemployability

A total disability ratings may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability, provided that, if there is only 
one such disability, the disability shall be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(1999).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).


III. Analysis

This veteran alleges that he is entitled to increased 
evaluations for his otitis externa due to the use of hearing 
aids and bilateral hearing loss.  He also seeks entitlement 
to a total rating based on individual unemployability.  The 
Board notes that the veteran has presented well-grounded 
claims with respect to his claims for increased evaluations.  
38 U.S.C.A. § 5107(a); see also Proscelle at 629.  

Otitis Externa

The veteran's otitis externa due to the use of hearing aids 
is evaluated at the maximum rating of 10 percent under both 
the old and new criteria.  38 C.F.R. § 4.87, Diagnostic Code 
6210 (1998 & 1999).  While it is true that the record 
substantiates recurring ear infections related to the use of 
hearing aids, the rating criteria associated with the current 
10 percent evaluation encompasses symptomatology the veteran 
has experienced and continues to experience.  The applicable 
schedular provisions do not provide for a higher rating.  
Additionally, the most recent results show no evidence of 
infection and do not suggest increased severity with the 
disability.  Thus, entitlement to an increased rating in 
excess of 10 percent is not warranted.  The veteran's 
disability has been properly rated at 10 percent since 
service connection has been in effect.  38 C.F.R. § 4.7; 
Fenderson, supra.

Furthermore, there is no clinical evidence to suggest that 
this matter should have been submitted for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This 
disability does not present an unusual disability picture 
such that this matter should receive extraschedular 
consideration.  The evidence does not show that the veteran's 
otitis externa is productive of frequent hospitalization or 
causes marked interference with employment.  

Bilateral Hearing Loss

With respect to entitlement to an evaluation in excess of 
40 percent for bilateral hearing loss from September 26, 1991 
to November 1, 1998, the clinical data of record do not 
substantiate an increase.  Overall, the audiological findings 
as reported above during that period of time range from level 
I to level VII hearing.  Level I hearing bilaterally is 
noncompensable.  Cromley v. Brown, 7 Vet. App. 376, 378 
(1995).  Level VII hearing bilaterally warrants a 40 percent 
evaluation.  There are no data to suggest or that tend to 
suggest that impairment associated with bilateral hearing 
loss warrants an evaluation greater than 40 percent at any 
time from 1991 to 1998.  See 38 C.F.R. § 4.85, TableVII.

In fact, the record supports that results from audiological 
testing clearly have varied from test to test due to factors 
of unreliability.  Nonetheless, during this period, there are 
no clinical data of record to substantiate greater than Level 
VII hearing impairment bilaterally.  Thus, the veteran's 
bilateral hearing loss disability from September 26, 1991 to 
November 1, 1998 does not warrant more than the 40 percent 
rating.  

As to the veteran's claim of entitlement to a compensable 
evaluation for bilateral hearing loss from November 1, 1998 
to August 16, 1999, the record supports level II hearing 
during this period, which warrants a noncompensable rating.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  While is it true 
that the results noted during the December 1998 audiological 
evaluation are indicative of more severe hearing impairment, 
the examiner noted that such results were not reliable, poor, 
and overall invalid.  The examiner stated that the February 
1998 audiological test results were consistent with results 
previously obtained, whereas the December 1998 results were 
significantly poorer.  The examiner attributed the 
discrepancy to atypical responses, rhyming words, nonsense 
words, and a lack of cooperation on the part of the veteran.  
It is true that there are indications throughout the 
veteran's record that he was a malingerer and that results 
were not always reliable or consistent.  

In light of the examiner's definitive statement that the 
December 1998 hearing evaluation findings were not valid and 
that the February 1998 findings were in line with prior 
clinical data, the Board concludes that the evidence is not 
in relative equipoise, and as such, preponderates against a 
finding of a compensable evaluation from November 1, 1998 to 
August 16, 1999.  38  U.S.C.A. § 5107(b).

The Board also notes that restoration of the 40 percent 
rating is not warranted.  The reduction to zero percent was 
proper.  As noted above, in this case the notice requirement 
of Section 3.105(e) were satisfied.  Additionally, the 
evidence shows that the mandates of Section 3.344 were 
complied with.  38 C.F.R. § 3.344(c) (1999) provides that, if 
a rating has been in effect for 5 years or more, the 
provisions of 38 C.F.R. § 3.344(a) must be complied with in 
any rating reduction.  See 38 C.F.R. § 3.344(a).  The latter 
provision requires that there be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  As detailed 
above, the evidence shows that audiological findings in June 
1996, November 1996, and February 1998 showed level I hearing 
bilaterally, which warrants a noncompensable evaluation.  The 
examination reports were also full and complete.  Given the 
foregoing, the Board finds that the reduction was based on 
thorough examinations which showed sustained material 
improvement of the veteran's bilateral hearing loss 
disability.  The restoration to a 40 percent rating is not 
warranted and the reduction therefore was proper.  38 C.F.R. 
§ 3.344.

The veteran also claims entitlement to an evaluation for his 
hearing loss in excess of 10 percent from August 16, 1999.  
However, the clinical evidence does not support entitlement 
to an increased evaluation in excess of 10 percent.  At the 
outset, the Board notes that in November 1999 the audiologist 
certified that the veteran's speech discrimination scores in 
December 1998 and August 1999 were suspect.  The audiologist 
also noted that the October 1998 private examination 
statement should be disregarded. Additionally, in the 
addendum, the audiologist noted that the 1999 evaluation 
results represented true puretone thresholds and were 
consistent with past audiograms and reliability was fair to 
good.  As such, pursuant to Section 4.85, Table VIa, 
"Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average" is applicable.  As previously 
noted, recent examination revealed that the veteran's 
puretone threshold average was 60 decibels (level IV) on the 
right and 55 decibels (level III) on the left.  Given the 
foregoing, the currently assigned 10 percent evaluation is 
appropriate.  38 C.F.R. § 4.85, Table VIa, Diagnostic Code 
6100.  The evidence therefore preponderates against the claim 
and entitlement to an increased rating in excess of 10 
percent is denied.  

In reaching the above decisions, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, including 3.321(b)(1).  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that these provisions do not support the grant of an 
increased rating for the disorder at question during any of 
the above-discussed periods.  The veteran's bilateral hearing 
loss disability is neither productive of frequent 
hospitalizations nor productive of marked interference with 
employment so as to render impracticable the use of the 
regular schedular criteria.

Individual Unemployability

The veteran asserts that his disabilities interfere with his 
ability to obtain and maintain gainful employment.  The claim 
is well grounded; therefore, VA has a duty to assist.  
38 U.S.C.A. § 5107(a).  In this regard, the Board finds that 
all necessary evidence for an equitable disposition of the 
veteran's appeal has been received.  Id.  

As noted above, entitlement to an increased rating is not 
warranted for either the veteran's bilateral hearing loss or 
recurrent otitis externa.  The medical evidence also shows 
that the veteran's service-connected tinnitus is properly 
rated as 10 percent disabling.  A 10 percent rating is the 
maximum percentage rating allowable for that disability.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260.  

Additionally, the service-connected anxiety disorder is 
properly rated as 30 percent disabling.  The veteran's 
informal claim was received in June 1999; thus, the new 
criteria for rating mental disorders are applicable.  
VAOPGCPREC 3-2000.  On recent VA examination, although the 
veteran stated he was easily stressed, experienced sleep 
difficulties and was anxious, objective findings disclosed 
normal speech, a goal-directed thought process without 
hallucinations or delusions, no suicidal ideation, fair 
insight and judgment, and an intact memory.  The veteran was 
well oriented to time, place, person, and purpose.  The GAF 
was 60, consistent with moderate difficulty in social and 
occupational functioning.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411-9440 (1999).  There is no clinical 
evidence to suggest occupational and social impairment to the 
extent required for a 50 percent rating.  This no evidence of 
reduced reliability and productivity, or symptoms of 
flattened affect, frequent panic attacks, difficulty in 
understanding complex commands, or difficulty in establishing 
and maintaining effective work and social relationships.  
Id.; McGrath v. Gober, No. 99-132 (U.S. Vet. App. Aug. 16, 
2000).

The veteran's service-connected disabilities are properly 
rated at their respective percentages.  The veteran's 
combined rating is 50 percent.

The veteran contends that he is entitled to a total rating 
based on individual unemployability because the foregoing 
service-connected disabilities prevent him from obtaining and 
maintaining a gainful occupation.  Nonetheless, based on 
applicable law and regulations, neither the veteran's 
service-connected disabilities ratings nor combined 
disability rating meet the necessary percentage requirements 
set forth in 38 C.F.R. § 4.16(a).  Not one disability is 
ratable at 40 percent or more and the combined total rating 
is 50 percent, falling short of the required 70 percent.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  Thus, the requisite 
criteria for entitlement to a total rating based on 
individual unemployability in this regard are not met.  Id.

Moreover, the clinical data does not suggest that the 
veteran's service-connected disabilities merit extraschedular 
consideration.  There is no evidence that the veteran's 
service-connected disabilities present an unusual disability 
picture such that an extraschedular assignment should be 
considered.  38 C.F.R. § 3.321(b)(1).  In view of the above, 
a total rating based on individual unemployability is not 
warranted.  38 C.F.R. §§ 3.340, 3.41, 4.16(a).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
otitis externa due to the use of hearing aids is denied.

Entitlement to an evaluation for bilateral hearing loss in 
excess of 40 percent from September 26, 1991 to November 1, 
1998 is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss from November 1, 1998 to August 16, 1999 and restoration 
to a 40 percent rating are denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss from August 16, 1999 is denied.  

Entitlement to a total rating based on individual 
unemployability is denied.



		
	C. Crawford 
	Acting Member, Board of Veterans' Appeals

 

